UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07237) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2011 Date of reporting period: May 1, 2010  April 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Capital Opportunities Fund Annual report 4 | 30 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Federal tax information 43 About the Trustees 44 Officers 46 Message from the Trustees Dear Fellow Shareholder: Financial markets and economies around the world continue to show improvement and resilience in the face of many headwinds. While energy and commodity prices have been volatile, suggesting inflationary pressures, corporate profits are strong, merger-and-acquisition activity is recovering, and stock values and dividends are rising. Putnam believes that markets will remain unsettled over the next several months, roiled by civil unrest in the Middle East and North Africa, sovereign debt issues in Europe, and the lingering economic impact of the disasters in Japan. Putnams active, research-intensive investment approach is well suited to uncovering opportunities in this environment. We also believe this is an important time to talk to your financial advisor to determine if your investments are in line with your individual goals and appetite for risk. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking overlooked, underpriced small and midsize companies Every company, whatever its industry, growth rate, or size, has an underlying value. This value is based in part on the cash flows the company generates. The price of a companys stock, however, may not accurately reflect this underlying value. A stock may be mispriced for different reasons, and it is often the result of behavioral bias  when investors overreact to short-term factors. Mispriced stocks can provide attractive opportunities for investors who have the expertise and insight to identify them. The managers of Putnam Capital Opportunities Fund look for stocks they believe are trading below their intrinsic value and can appreciate over time. It is up to the managers to uncover the reasons behind a stocks valuation and to determine whether the markets generally held assumptions are on target. The fund focuses on stocks of small and midsize companies, which are typically covered by fewer analysts than large companies. With fewer analysts following these stocks, there may be more overlooked investment opportunities to pursue. In seeking stocks with long-term growth potential, the managers draw on their own experience as well as that of the analysts in Putnams Global Equity Research organization. Because the fund is managed in the blend style, the managers are not focused solely on either growth- or value-style stocks and can choose from thousands of small and midsize U.S. companies. This flexibility means the funds portfolio is broadly diversified, which can help reduce the risk of investing in a narrow range of sectors or stocks. In all their decisions, the managers are guided by Putnams risk controls, which call for regular review of fund holdings and the discipline to trim or sell stocks when they reach or exceed what is considered their true worth. Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Investor overreaction can mean investment opportunities An important factor in the analysis for Putnam Capital Opportunities Fund is behavioral insight. Investors frequently focus on short-term financial performance while ignoring the potential for a stock to outperform over the long term. For example, investors may overreact to a specific event, such as a management change, and either sell off the stock or buy it in large quantities. This overreaction can skew a stocks price out of proportion to the real impact of the event. The result can develop into a buying or a selling opportunity for astute investment managers. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1012 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. To obtain the most recent month-end performance, visit putnam.com. 4 Interview with your funds portfolio manager Joseph P. Joseph, CFA Joe, for the 12-month period ending April 30, 2011, Putnam Capital Opportunities Fund delivered solid outperformance versus its benchmark and Lipper peer group. What factors contributed to that performance? Nearly all of the funds performance during the period was the result of our bottom-up, valuation-based stock-selection process. Stock selection contributed across several sectors, with health care, consumer discretionary, and energy performing the best. Our stock selection was slightly negative in consumer staples and weaker in information technology. Tell us more about your investment process. Our mandate is to achieve performance through stock selection. We have a disciplined investment strategy that uses a series of valuation factors to identify stocks that we believe are trading below their intrinsic value. We look for stocks that we believe are mispriced and will appreciate over time. We seek to buy them for the portfolio before most investors recognize their value. Typically, we try to avoid companies with excessive debt levels, and try to own companies with high returns on capital or those whose returns on capital we expect will improve over time. We also seek companies that generate significant free cash flow and where management has a history of deploying that cash in a shareholder-friendly manner. We run a valuation model for every company in which we invest. We are looking for stocks that we believe have upside potential over a longer-term holding period. We avoid making top-down, or macroeconomic, calls. As I mentioned above, we are attracted to companies that have higher returns on capital, because those typically represent companies with higher barriers to entry and better competitive advantages. This comparison shows your funds performance in the context of broad market indexes for the 12 months ended 4/30/11. See pages 4 and 1012 for additional fund performance information. Index descriptions can be found on page 14. 5 What was the investment environment like during the 12-month period? At the start of the period, many investors remained defensively positioned. A great deal of skepticism existed about the direction in which the economy was headed. People had serious concerns whether the economy was going to recover or fall back into recession. Just as the period began in May, a prolonged, historically strong rally in the stock market came to an abrupt end, and volatility returned to the market. A major cause of concern for investors was the sovereign debt crisis in Greece that brought out broader worries about debt issues in other European Union countries. This resulted in anxiety across global markets and a market correction, with stocks declining sharply through June as investors also became discouraged about the slow pace of the U.S. economic recovery. In this environment, we believed the most attractively valued stocks were in the more economically sensitive areas of the economy. At the start of the fiscal year, we were finding the best values in information technology, health-care, and materials stocks, while being underweight consumer staples and utilities. We bought a few companies with higher leverage than we normally would have bought. The market was open to equity offerings, and many company stocks would trade up on the news of an equity offering, whereas they typically go down. It was a good opportunity to buy a few companies that were more leveraged. What were some examples of companies that contributed to the funds outperformance? The top contributor in the portfolio was WABCO Holdings , a provider of electronic and mechanical products for commercial truck Allocations are represented as a percentage of the funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Data in the chart reflect a new calculation methodology placed in effect within the past sixmonths. 6 and bus manufacturers. During the recession, demand for these vehicles fell to their lowest levels in decades, so there was a great deal of pent-up demand in Europe, the United States, and emerging markets. As sales of these vehicles began to improve, the companys profitability improved dramatically. Another top contributor was Valeant Pharmaceuticals , a specialty drug company headquartered in Canada. Valeant, an out-of-benchmark holding, is now one of Canadas largest publicly traded drug manufacturers, after completing its merger with Biovail in September. The company experienced a great deal of earnings growth as a result of synergies from the merger. An overweight to Weight Watchers also helped performance. When we bought it, Weight Watchers had an attractive free cash flow yield and high return on capital, but was experiencing challenges in growing its revenue. Some of its customers stopped using the program during the recession. Then the company came out with a new weight-loss approach that received a great deal of media coverage. With the economy improving, this new program brought back customers, and revenues rebounded. The company reported faster earnings growth, and the stock has appreciated substantially since the start of 2011. Another contributor, Timberland , makes shoes, boots, and clothing. It launched a new shoe line called Earthkeepers, which are partially made from recycled plastic bottles, and these shoes proved to be popular with consumers. The company also benefited from improved sales in Europe and Asia. This table shows the funds top 10 holdings by percentage of the funds net assets as of 4/30/11. Short-term holdings are excluded. Holdings will vary over time. 7 Which companies detracted from performance? Whirlpool was an out-of-benchmark holding and a top detractor. After the tax credit for first-time homebuyers expired, housing sales were weaker, which, in turn, had a negative impact on the purchase of new appliances. Also, the company uses a lot of steel and energy in its manufacturing so Whirlpools margins have been negatively affected by higher raw material and energy prices. We continue to hold it and still believe its valuation is compelling. Systemax , a seller of computers, electronics, and industrial products, also hurt performance. Sales of computers have been sluggish because of the weak economy, and this negatively impacted the company. The company is also trying to increase its retail presence. The buildout of its store base hurt its profit margins during the period. Another detractor was Logitech , a maker of computer peripherals, such as mice, cameras, and gaming devices. Demand has been very weak for these products due to sluggish computer sales, particularly in Europe. Emulex , which designs and supplies products for storage and network markets, also hurt performance in the portfolio as companies continue to hold back on their information technology spending. What is your outlook for the fund and the economy? Because we manage the fund using bottom-up, fundamental analysis, we do not spend a significant amount of time on top-down analysis. That said, we see signs that the overall economy appears to be improving, albeit at a slow pace. In general, the companies held by the fund are seeing improvements in sales and profitability. Low interest rates appear to be helping with the recovery; however, higher This chart shows the funds largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 energy and commodity costs are increasingly becoming a drag on the economy. Joe, thank you for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joseph P. Joseph has an M.B.A. from the Stern School of Business at New York University and a B.A. from Loyola College. A Certified Public Accountant, he joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Joe, your fund is managed by Randy Farina and John McLanahan. IN THE NEWS Citing the United Statess burgeoning federal deficit, Standard & Poors (S&P) recently lowered its long-term outlook for U.S. Treasuries from stable to nega tive. While maintaining its AAA rating for U.S. debt, S&P said the change to a negative outlook means that there is a one-in-three chance for a ratings downgrade over the next 24 months. If a downgrade were to take place, it could raise borrowing costs for both the U.S. government and American consumers. S&Ps negative outlook will likely put increased pressure on Washington lawmakers to reach a bipartisan solution to reduce the federal deficit and restore fiscal discipline. While the U.S. downgrade is unprecedented, it is important to note that S&P downgraded the outlook for the United Kingdom, another AAA-rated country, to negative in May 2009, and restored the stable outlook in 2010 once the country addressed its deficit. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended April 30, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (6/1/98) (6/29/98) (7/26/99) (6/29/98) (1/21/03) (10/2/00) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 8.30% 7.80% 7.50% 7.50% 7.50% 7.50% 7.75% 7.45% 8.03% 8.53% 10 years 97.79 86.44 83.53 83.53 83.44 83.44 88.12 81.60 92.91 103.03 Annual average 7.06 6.43 6.26 6.26 6.26 6.26 6.52 6.15 6.79 7.34 5 years 32.32 24.70 27.41 25.41 27.40 27.40 29.00 24.46 30.70 34.08 Annual average 5.76 4.51 4.96 4.63 4.96 4.96 5.22 4.47 5.50 6.04 3 years 45.24 36.95 42.01 39.01 41.99 41.99 42.83 37.78 44.16 46.30 Annual average 13.25 11.05 12.40 11.60 12.40 12.40 12.62 11.27 12.97 13.52 1 year 28.12 20.77 27.25 22.25 27.12 26.12 27.40 23.00 27.87 28.49 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. 10 Comparative index returns For periods ended 4/30/11 Lipper Small-Cap Core Funds Russell 2500 Index category average* Annual average (life of fund) 8.00% 7.79% 10 years 120.83 122.01 Annual average 8.24 8.11 5 years 27.11 20.46 Annual average 4.91 3.63 3 years 26.04 24.43 Annual average 8.02 7.45 1 year 23.89 22.02 Index and Lipper results should be compared to fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/11, there were 784, 697, 548, 322, and 189 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $18,353 and $18,344, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $18,160 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $19,291 and $20,303, respectively. Fund price and distribution information For the 12-month period ended 4/30/11 Class A Class B Class C Class M Class R Class Y Share value NAV POP NAV NAV NAV POP NAV NAV 4/30/10 $10.35 $10.98 $9.43 $9.55 $9.78 $10.13 $10.19 $10.53 4/30/11 13.26 14.07 12.00 12.14 12.46 12.91 13.03 13.53 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. 11 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (6/1/98) (6/29/98) (7/26/99) (6/29/98) (1/21/03) (10/2/00) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 8.14% 7.64% 7.34% 7.34% 7.34% 7.34% 7.60% 7.30% 7.87% 8.37% 10 years 112.03 99.94 96.67 96.67 96.53 96.53 101.49 94.46 106.99 117.56 Annual average 7.81 7.17 7.00 7.00 6.99 6.99 7.26 6.88 7.55 8.08 5 years 29.34 21.87 24.54 22.56 24.46 24.46 26.10 21.66 27.80 31.02 Annual average 5.28 4.03 4.49 4.15 4.47 4.47 4.75 4.00 5.03 5.55 3 years 47.20 38.78 44.03 41.03 43.86 43.86 45.04 40.04 46.23 48.29 Annual average 13.75 11.54 12.93 12.14 12.89 12.89 13.20 11.88 13.50 14.03 1 year 30.61 23.14 29.68 24.68 29.54 28.54 29.92 25.36 30.23 30.98 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 4/30/10* 1.34% 2.09% 2.09% 1.84% 1.59% 1.09% Annualized expense ratio for the six-month period ended 4/30/11 1.26% 2.01% 2.01% 1.76% 1.51% 1.01% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a management contract effective 1/1/10 and a new expense arrangement.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2010, to April 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $7.05 $11.22 $11.22 $9.83 $8.44 $5.65 Ending value (after expenses) $1,256.90 $1,251.30 $1,251.60 $1,252.30 $1,255.30 $1,257.40 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2011, use the following calculation method. To find the value of your investment on November 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $6.31 $10.04 $10.04 $8.80 $7.55 $5.06 Ending value (after expenses) $1,018.55 $1,014.83 $1,014.83 $1,016.07 $1,017.31 $1,019.79 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 2500 Index is an unmanaged index of the 2,500 small and midsize companies in the Russell 3000 Index. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding Putnams privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if youve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section at putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2011, Putnam employees had approximately $382,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Capital Opportunities Fund (a series of Putnam Investment Funds): In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Capital Opportunities Fund (the fund) at April 30, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at April 30, 2011 by correspondence with the custodian, brokers, and transfer agent provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts June 9, 2011 17 The funds portfolio 4/30/11 COMMON STOCKS (96.5%)* Shares Value Aerospace and defense (0.6%) Alliant Techsystems, Inc. 9,244 $653,089 National Presto Industries, Inc. 4,012 445,452 Teledyne Technologies, Inc.  S 27,251 1,375,903 Air freight and logistics (0.3%) HUB Group, Inc. Class A  19,319 778,169 Pacer International, Inc.  S 47,325 283,477 Airlines (0.4%) Republic Airways Holdings, Inc.  302,700 1,633,067 Auto components (1.9%) Autoliv, Inc. (Sweden) 43,243 3,465,062 BorgWarner, Inc.  S 21,763 1,680,974 Dana Holding Corp.  75,500 1,371,835 Superior Industries International, Inc. 41,083 1,038,167 Biotechnology (0.6%) Cephalon, Inc.  S 13,900 1,067,520 Cubist Pharmaceuticals, Inc.  36,561 1,237,590 Building products (0.4%) AAON, Inc. 23,264 764,222 American Woodmark Corp. 13,951 283,345 Apogee Enterprises, Inc. 38,099 544,054 Capital markets (4.1%) Affiliated Managers Group  7,400 807,192 Calamos Asset Management, Inc. Class A 21,800 354,686 E*Trade Financial Corp.  47,600 773,024 Eaton Vance Corp. 10,542 356,003 Federated Investors, Inc. S 74,413 1,918,367 Jefferies Group, Inc. 29,906 722,828 Legg Mason, Inc. 26,600 988,190 LPL Investment Holdings, Inc.  11,397 418,042 optionsXpress Holdings, Inc. 13,400 247,096 SEI Investments Co. 154,600 3,452,218 TradeStation Group, Inc.  389,900 3,762,535 Waddell & Reed Financial, Inc. Class A S 55,522 2,276,957 Chemicals (3.8%) American Vanguard Corp. S 42,200 376,424 Ashland, Inc. 17,719 1,099,996 Cytec Industries, Inc. 19,188 1,125,952 Eastman Chemical Co. 12,419 1,331,938 FMC Corp. 10,403 918,377 Georgia Gulf Corp.  25,500 1,004,190 Innophos Holdings, Inc. 29,000 1,343,860 18 COMMON STOCKS (96.5%)* cont. Shares Value Chemicals cont. International Flavors & Fragrances, Inc. 16,962 $1,077,426 LSB Industries, Inc.  9,600 387,360 Lubrizol Corp. (The) 9,002 1,210,949 Methanex Corp. (Canada) 43,300 1,397,724 Olin Corp. S 38,602 993,615 OM Group, Inc.  19,179 695,047 Valspar Corp. 44,654 1,755,349 Commercial banks (6.6%) Bancorp, Inc.  345,984 3,387,183 Bond Street Holdings, LLC 144A Class A  F 38,819 795,790 City Holding Co. 8,499 289,816 City National Corp. 30,318 1,731,461 Commerce Bancshares, Inc. 6,880 292,813 Cullen/Frost Bankers, Inc. 7,274 430,912 Danvers Bancorp, Inc. 42,986 969,334 East West Bancorp, Inc. S 186,581 3,942,457 First Citizens BancShares, Inc. Class A 6,835 1,367,068 First Horizon National Corp. 106,800 1,169,460 IBERIABANK Corp. S 14,500 870,145 International Bancshares Corp. 21,312 375,517 NBH Holdings Corp. 144A Class A  66,250 1,179,250 OmniAmerican Bancorp, Inc.  47,000 702,650 PacWest Bancorp S 25,149 578,176 Popular, Inc. (Puerto Rico)  168,600 531,090 PrivateBancorp, Inc. 66,500 1,046,710 Seacoast Banking Corp. of Florida  183,359 328,213 Signature Bank  S 13,500 785,835 SVB Financial Group  S 35,677 2,156,318 Union First Market Bankshares Corp. 20,845 265,357 Valley National Bancorp 109,200 1,563,744 Webster Financial Corp. S 49,790 1,071,481 Commercial services and supplies (1.7%) Brinks Co. (The) 23,226 766,690 Deluxe Corp. S 33,746 913,842 Ennis Inc. 75,922 1,418,223 R. R. Donnelley & Sons Co. 148,200 2,795,052 Steelcase, Inc. 60,249 695,876 Communications equipment (2.1%) ADTRAN, Inc. 27,696 1,143,014 Brocade Communications Systems, Inc.  196,008 1,225,050 EchoStar Corp. Class A  28,900 1,071,612 Emulex Corp.  176,960 1,714,742 Netgear, Inc.  S 41,100 1,715,925 Polycom, Inc.  24,827 1,485,399 19 COMMON STOCKS (96.5%)* cont. Shares Value Computers and peripherals (1.0%) Lexmark International, Inc. Class A  43,700 $1,409,325 Logitech International SA (Switzerland)  S 81,451 1,124,838 Logitech International SA (Six Swiss Exchange) (Switzerland)  11,617 161,263 QLogic Corp.  S 70,342 1,264,749 Construction and engineering (1.0%) Chicago Bridge & Iron Co., NV (Netherlands) 54,639 2,215,065 Tutor Perini Corp. 68,554 1,827,650 Construction materials (0.3%) Headwaters, Inc.  S 231,264 1,262,701 Containers and packaging (0.7%) Packaging Corp. of America 26,151 746,088 Sealed Air Corp. 52,214 1,345,555 Sonoco Products Co. 23,148 799,995 Diversified consumer services (0.9%) Career Education Corp.  51,927 1,132,528 Sothebys Holdings, Inc. Class A S 16,100 813,372 Weight Watchers International, Inc. 22,400 1,741,600 Electric utilities (1.8%) El Paso Electric Co.  S 55,500 1,719,390 FirstEnergy Corp. 25,712 1,027,452 Pepco Holdings, Inc. S 52,200 1,005,894 Pinnacle West Capital Corp. 27,400 1,188,886 PNM Resources, Inc. 63,200 968,856 Westar Energy, Inc. S 45,700 1,243,497 Electrical equipment (1.6%) AMETEK, Inc. 46,140 2,124,286 Hubbell, Inc. Class B 34,615 2,422,704 Regal-Beloit Corp. 6,596 499,911 Roper Industries, Inc. 15,650 1,353,569 Electronic equipment, instruments, and components (0.3%) Multi-Fineline Electronix, Inc.  35,700 950,691 Energy equipment and services (4.3%) Atwood Oceanics, Inc.  31,100 1,397,323 Basic Energy Services, Inc.  55,081 1,693,190 Cal Dive International, Inc.  39,900 313,614 Complete Production Services, Inc.  16,900 573,586 Global Industries, Ltd.  S 68,600 676,396 Helix Energy Solutions Group, Inc.  72,300 1,368,639 Hercules Offshore, Inc.  S 127,900 802,573 ION Geophysical Corp.  30,107 380,552 Key Energy Services, Inc.  S 82,758 1,506,196 Oil States International, Inc.  17,500 1,452,675 20 COMMON STOCKS (96.5%)* cont. Shares Value Energy equipment and services cont. Parker Drilling Co.  S 118,100 $842,053 Patterson-UTI Energy, Inc. 48,000 1,493,280 Rowan Cos., Inc.  14,500 604,650 Superior Energy Services  19,200 737,664 TETRA Technologies, Inc.  58,600 865,522 Tidewater, Inc. S 11,400 678,414 Unit Corp.  22,451 1,414,862 Food and staples retail (0.3%) Nash Finch Co. 28,823 1,072,792 Food products (0.3%) Fresh Del Monte Produce, Inc. 35,800 970,538 Gas utilities (0.3%) Southwest Gas Corp. S 31,162 1,239,313 Health-care equipment and supplies (2.0%) Conmed Corp.  S 54,572 1,532,382 Hill-Rom Holdings, Inc. 48,100 2,164,981 Hologic, Inc.  58,300 1,283,766 Invacare Corp. 26,579 874,449 Kinetic Concepts, Inc.  13,900 820,517 SurModics, Inc.  S 66,451 1,020,687 Health-care providers and services (5.4%) Amedisys, Inc.  S 32,809 1,093,196 AMERIGROUP Corp.  S 53,072 3,624,818 AMN Healthcare Services, Inc.  168,766 1,456,451 Centene Corp.  S 28,400 1,028,932 Coventry Health Care, Inc.  45,300 1,461,831 Cross Country Healthcare, Inc.  88,630 657,635 Gentiva Health Services, Inc.  S 40,100 1,122,800 Health Net, Inc.  42,300 1,408,590 Healthways, Inc.  84,985 1,437,946 Kindred Healthcare, Inc.  46,200 1,165,164 LifePoint Hospitals, Inc.  S 24,500 1,019,445 Medcath Corp.  42,357 572,243 Molina Healthcare, Inc.  42,245 1,816,535 Omnicare, Inc. S 50,089 1,573,796 Universal American Corp. 76,100 1,757,910 Hotels, restaurants, and leisure (0.5%) Red Robin Gourmet Burgers, Inc.  S 53,400 1,451,946 Sonic Corp.  43,900 492,558 Household durables (2.1%) Blyth, Inc. 10,228 482,148 CSS Industries, Inc. 21,977 423,717 Helen of Troy, Ltd. (Bermuda)  64,516 2,007,738 21 COMMON STOCKS (96.5%)* cont. Shares Value Household durables cont. Hooker Furniture Corp. 19,734 $245,491 Mohawk Industries, Inc.  31,900 1,915,276 NVR, Inc.  S 1,369 1,012,143 Whirlpool Corp. S 24,200 2,085,556 Household products (0.4%) Church & Dwight Co., Inc. 19,463 1,605,308 Insurance (3.7%) American Financial Group, Inc. 25,483 911,527 Amerisafe, Inc.  14,796 330,395 Aspen Insurance Holdings, Ltd. 23,575 673,538 CNA Surety Corp.  41,164 1,090,434 Delphi Financial Group Class A S 36,425 1,163,779 Endurance Specialty Holdings, Ltd. (Bermuda) S 25,779 1,143,041 Hanover Insurance Group, Inc. (The) 28,501 1,203,312 Harleysville Group, Inc. S 10,535 337,963 HCC Insurance Holdings, Inc. 30,507 992,698 RenaissanceRe Holdings, Ltd. S 14,537 1,021,660 Safety Insurance Group, Inc. 28,245 1,322,431 SeaBright Insurance Holdings, Inc. 39,445 403,128 Selective Insurance Group 62,973 1,110,844 Stancorp Financial Group 29,022 1,250,848 Validus Holdings, Ltd. 17,648 574,266 W.R. Berkley Corp. 33,489 1,092,076 Internet software and services (0.8%) IAC/InterActiveCorp.  35,100 1,267,461 Open Text Corp. (Canada)  S 15,200 930,240 ValueClick, Inc.  S 59,537 997,245 IT Services (2.8%) Acxiom Corp.  S 56,587 823,907 Alliance Data Systems Corp.  S 19,359 1,839,105 Broadridge Financial Solutions, Inc. 31,600 734,384 CSG Systems International, Inc.  S 58,700 1,246,788 DST Systems, Inc. 23,100 1,139,061 Global Cash Access, Inc.  98,328 324,482 Global Payments, Inc. S 22,854 1,216,747 NeuStar, Inc. Class A  75,126 2,020,138 Satyam Computer Services., Ltd. ADR (India)  S 191,900 663,974 Unisys Corp.  26,200 777,616 Leisure equipment and products (1.0%) Hasbro, Inc. 24,984 1,170,251 Jakks Pacific, Inc.  S 18,113 381,098 Polaris Industries, Inc. S 22,300 2,351,089 22 COMMON STOCKS (96.5%)* cont. Shares Value Life sciences tools and services (0.4%) Parexel International Corp.  S 61,100 $1,696,136 Machinery (6.7%) Actuant Corp. Class A S 222,200 6,168,272 AGCO Corp.  S 18,619 1,072,082 EnPro Industries, Inc.  S 34,985 1,402,199 Gardner Denver, Inc. 18,234 1,575,600 Harsco Corp. 27,700 986,120 Kennametal, Inc. 42,700 1,802,794 Manitowoc Co., Inc. (The) S 139,168 3,088,138 Oshkosh Corp.  61,000 1,931,260 Terex Corp.  49,700 1,728,566 WABCO Holdings, Inc.  86,600 6,395,410 Media (0.6%) Clear Channel Outdoor Holdings, Inc. Class A  42,500 584,800 Gannett Co., Inc. 129,500 1,950,270 Metals and mining (2.1%) Century Aluminum Co.  S 51,702 1,033,006 Cliffs Natural Resources, Inc. 2,800 262,416 Coeur dAlene Mines Corp.  S 38,100 1,208,151 Commercial Metals Co. 48,100 806,156 Compass Minerals International, Inc. S 11,851 1,156,776 Contango Ore, Inc.  1,330 23,142 Reliance Steel & Aluminum Co. 26,520 1,501,297 Schnitzer Steel Industries, Inc. Class A S 8,500 527,595 Steel Dynamics, Inc. 63,200 1,149,608 U.S. Steel Corp. S 14,500 691,795 Multiline retail (0.8%) Dollar Tree, Inc.  31,401 1,805,558 Saks, Inc.  S 95,767 1,145,373 Multi-utilities (1.3%) Alliant Energy Corp. 24,072 951,807 Black Hills Corp. S 31,400 1,091,150 Integrys Energy Group, Inc. 14,500 759,220 NiSource, Inc. 56,000 1,089,200 NSTAR 24,500 1,134,350 Oil, gas, and consumable fuels (3.9%) Berry Petroleum Co. Class A S 24,805 1,317,890 Cabot Oil & Gas Corp. Class A 17,014 957,548 Clayton Williams Energy, Inc.  S 10,500 950,985 Contango Oil & Gas Co.  S 13,400 829,728 James River Coal Co.  16,200 377,784 Massey Energy Co. 23,800 1,624,112 Overseas Shipholding Group S 9,516 265,116 23 COMMON STOCKS (96.5%)* cont. Shares Value Oil, gas, and consumable fuels cont. Penn Virginia Corp. 29,700 $459,162 Petroleum Development Corp.  31,245 1,244,176 Scorpio Tankers, Inc. (Monaco)  S 62,167 731,706 Ship Finance International, Ltd. (Norway) S 46,917 937,871 SM Energy Co. 12,700 963,422 Stone Energy Corp.  S 33,100 1,170,416 Swift Energy Co.  29,816 1,168,489 Vaalco Energy, Inc.  42,300 294,831 W&T Offshore, Inc. S 33,100 887,411 Whiting Petroleum Corp.  16,528 1,148,696 Personal products (0.4%) Inter Parfums, Inc. 81,400 1,549,042 Pharmaceuticals (3.3%) Endo Pharmaceuticals Holdings, Inc.  45,944 1,799,167 Medicis Pharmaceutical Corp. Class A S 78,643 2,788,681 Par Pharmaceutical Cos., Inc.  33,315 1,147,369 Valeant Pharmaceuticals International, Inc. (Canada) 60,648 3,191,904 Watson Pharmaceuticals, Inc.  65,672 4,072,977 Professional services (1.6%) CDI Corp. 24,270 359,681 Dun & Bradstreet Corp. (The) S 12,228 1,004,897 Heidrick & Struggles International, Inc. 37,100 868,140 IHS, Inc. Class A  20,149 1,777,948 TrueBlue, Inc.  S 161,454 2,273,272 Real estate investment trusts (REITs) (4.0%) DiamondRock Hospitality Co. R S 173,011 2,083,052 Entertainment Properties Trust R S 9,364 445,820 Hospitality Properties Trust R 82,194 1,984,985 Kimco Realty Corp. R 32,322 631,572 LaSalle Hotel Properties R 69,094 1,944,305 LTC Properties, Inc. R 34,057 1,001,957 Macerich Co. (The) R 19,113 1,009,549 National Health Investors, Inc. R 20,062 975,615 National Retail Properties, Inc. R S 30,178 794,889 Nationwide Health Properties, Inc. R 23,962 1,049,536 Omega Healthcare Investors, Inc. R 70,342 1,615,052 Taubman Centers, Inc. R 38,839 2,258,488 Real estate management and development (0.6%) Jones Lang LaSalle, Inc. 22,400 2,293,312 Road and rail (0.4%) Arkansas Best Corp. 44,267 1,018,584 Con-way, Inc. 12,100 470,932 24 COMMON STOCKS (96.5%)* cont. Shares Value Semiconductors and semiconductor equipment (4.7%) Amkor Technologies, Inc.  175,200 $1,173,840 Diodes, Inc.  S 18,400 629,648 Fairchild Semiconductor Intl., Inc.  S 47,900 1,004,463 International Rectifier Corp.  56,300 1,945,728 Intersil Corp. Class A S 77,107 1,138,870 KLA-Tencor Corp. 20,926 918,651 Lam Research Corp.  19,572 945,523 MKS Instruments, Inc. 40,300 1,143,714 Novellus Systems, Inc.  33,527 1,076,217 Omnivision Technologies, Inc.  S 24,300 816,480 ON Semiconductor Corp.  147,600 1,551,276 PMC  Sierra, Inc.  154,200 1,236,684 RF Micro Devices, Inc.  164,500 1,095,570 Silicon Laboratories, Inc.  S 28,800 1,255,104 Teradyne, Inc.  S 65,000 1,046,500 Tessera Technologies, Inc.  77,700 1,535,352 Software (4.9%) ANSYS, Inc.  31,335 1,732,512 AsiaInfo-Linkage, Inc. (China)  S 47,000 888,300 Autodesk, Inc.  18,100 814,138 Blackbaud, Inc. 48,393 1,338,550 FactSet Research Systems, Inc. 8,808 963,683 Fair Isaac Corp. S 40,601 1,213,158 Longtop Financial Technologies Ltd. ADR (Hong Kong)  S 69,600 1,570,176 Manhattan Associates, Inc.  29,400 1,062,810 MicroStrategy, Inc.  10,397 1,469,096 Perfect World Co., Ltd. ADR (China)  38,800 1,055,748 Progress Software Corp.  47,450 1,406,893 Quest Software, Inc.  45,700 1,177,232 Shanda Interactive Entertainment, Ltd. ADR (China)  S 14,600 706,348 Synopsys, Inc.  54,331 1,488,126 TIBCO Software, Inc.  33,798 1,013,602 Websense, Inc.  S 59,014 1,521,971 Specialty retail (2.5%) Aeropostale, Inc.  39,403 1,005,959 ANN, Inc.  82,242 2,566,773 Books-A-Million, Inc. S 90,678 418,932 Brown Shoe Co., Inc. 33,077 418,424 Buckle, Inc. (The) 19,611 892,104 Cabelas, Inc.  89,400 2,283,276 Cato Corp. (The) Class A S 16,285 415,430 Jos. A. Bank Clothiers, Inc.  21,137 1,108,002 Systemax, Inc.  60,646 785,366 25 COMMON STOCKS (96.5%)* cont. Shares Value Textiles, apparel, and luxury goods (2.0%) Jones Group, Inc. (The) 107,700 $1,467,951 Kenneth Cole Productions, Inc. Class A  48,060 647,368 Maidenform Brands, Inc.  S 34,108 1,079,859 Perry Ellis International, Inc.  24,007 676,517 Timberland Co. (The) Class A  72,455 3,274,241 Wolverine World Wide, Inc. 21,283 844,509 Tobacco (0.2%) Universal Corp. S 17,194 745,876 Thrifts and mortgage finance (1.0%) Brookline Bancorp, Inc. 23,830 219,713 Kaiser Federal Financial Group, Inc. 94,096 1,181,846 MGIC Investment Corp.  S 70,001 606,209 Provident New York Bancorp 218,898 2,053,263 Trading companies and distributors (1.1%) Applied Industrial Technologies, Inc. 68,306 2,408,470 GATX Corp. S 41,678 1,761,722 Total common stocks (cost $261,992,881) SHORT-TERM INVESTMENTS (23.8%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% d 75,870,476 $75,870,476 Putnam Money Market Liquidity Fund 0.08% e 16,749,292 16,749,292 U.S. Treasury Bills, for an effective yields ranging from 0.12% to 0.18%, November 17, 2011 # $378,000 377,672 U.S. Treasury Bills, for an effective yield of 0.26%, June 2, 2011 # 279,000 278,934 Total short-term investments (cost $93,276,374) TOTAL INVESTMENTS Total investments (cost $355,269,255) Key to holdings abbreviations ADR American Depository Receipts Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from May 1, 2010 through April 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $392,650,081.  Non-income-producing security. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. 26 F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. R Real Estate Investment Trust. S Securities on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. FUTURES CONTRACTS OUTSTANDING at 4/30/11 Number of Expiration Unrealized contracts Value date appreciation Russell 2000 Index Mini (Long) 64 $5,528,960 Jun-11 $284,797 S&P 500 Index (Long) 2 679,850 Jun-11 21,280 S&P Mid Cap 400 Index E-Mini (Long) 49 4,966,150 Jun-11 233,848 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $48,633,261 $ $ Consumer staples 5,943,556   Energy 32,130,532   Financials 76,703,981 1,179,250 795,790 Health care 45,895,418   Industrials 61,887,733   Information technology 65,022,456 161,263  Materials 27,232,488   Utilities 13,419,015   Total common stocks Short-term investments 16,749,292 76,527,082  Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $539,925 $ $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 27 Statement of assets and liabilities 4/30/11 ASSETS Investment in securities, at value, including $74,678,771 of securities on loan (Note 1): Unaffiliated issuers (identified cost $262,649,487) $379,661,349 Affiliated issuers (identified cost $92,619,768) (Notes 1 and 6) 92,619,768 Dividends, interest and other receivables 301,635 Receivable for shares of the fund sold 3,232,978 Receivable for investments sold 2,645,193 Receivable for variation margin (Note 1) 49,820 Total assets LIABILITIES Payable to custodian 45,053 Payable for investments purchased 8,509,999 Payable for shares of the fund repurchased 819,790 Payable for compensation of Manager (Note 2) 195,743 Payable for investor servicing fees (Note 2) 87,740 Payable for custodian fees (Note 2) 7,386 Payable for Trustee compensation and expenses (Note 2) 111,520 Payable for administrative services (Note 2) 1,238 Payable for distribution fees (Note 2) 101,696 Collateral on securities loaned, at value (Note 1) 75,870,476 Other accrued expenses 110,021 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $382,762,131 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (107,663,837) Net unrealized appreciation of investments 117,551,787 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($291,659,801 divided by 22,002,290 shares) $13.26 Offering price per class A share (100/94.25 of $13.26)* $14.07 Net asset value and offering price per class B share ($23,730,262 divided by 1,977,485 shares)** $12.00 Net asset value and offering price per class C share ($21,286,289 divided by 1,753,460 shares)** $12.14 Net asset value and redemption price per class M share ($6,327,345 divided by 507,627 shares) $12.46 Offering price per class M share (100/96.50 of $12.46)* $12.91 Net asset value, offering price and redemption price per class R share ($9,099,603 divided by 698,465 shares) $13.03 Net asset value, offering price and redemption price per class Y share ($40,546,781 divided by 2,996,992 shares) $13.53 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 28 Statement of operations Year ended 4/30/11 INVESTMENT INCOME Dividends (net of foreign tax of $27,522) $3,945,644 Interest (including interest income of $6,694 from investments in affiliated issuers) (Note 6) 9,168 Securities lending (including interest income of $106,359 from investments in affiliated issuers) (Note 1) 146,503 Total investment income EXPENSES Compensation of Manager (Note 2) 1,970,518 Investor servicing fees (Note 2) 1,020,080 Custodian fees (Note 2) 19,541 Trustee compensation and expenses (Note 2) 25,918 Administrative services (Note 2) 10,862 Distribution fees  Class A (Note 2) 588,083 Distribution fees  Class B (Note 2) 255,054 Distribution fees  Class C (Note 2) 145,696 Distribution fees  Class M (Note 2) 40,892 Distribution fees  Class R (Note 2) 27,402 Other 162,095 Total expenses Expense reduction (Note 2) (15,432) Net expenses Net investment loss Net realized gain on investments (Notes 1 and 3) 30,093,809 Net realized gain on futures contracts (Note 1) 259,135 Net realized loss on foreign currency transactions (Note 1) (8) Net unrealized appreciation of investments and futures contracts during the year 49,994,704 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 29 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 4/30/11 Year ended 4/30/10 Operations: Net investment loss $(149,394) $(100,092) Net realized gain on investments and foreign currency transactions 30,352,936 22,334,573 Net unrealized appreciation of investments 49,994,704 101,548,009 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A  (649,822) Class R  (4,462) Class Y  (94,096) From return of capital Class A  (32,515) Class R  (223) Class Y  (4,708) Redemption fees (Note 1) 39,175 10,018 Decrease from capital share transactions (Note 4) (1,499,576) (34,596,986) Total increase in net assets NET ASSETS Beginning of year 313,912,236 225,502,540 End of year The accompanying notes are an integral part of these financial statements. 30 This page left blank intentionally. 31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain From Total Redemption Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments return of capital distributions fees b end of period value (%) c (in thousands) netassets (%) d netassets (%) turnover (%) Class A April 30, 2011  b 2.91      1.28 .04 23 April 30, 2010 .01 3.88 (.03)   b  1.39 .09 30 April 30, 2009 .05 (2.75) (.06)    1.35 e .71 e 58 April 30, 2008 .08 (2.33) (.05) (.94)   1.23 e .71 e 37 April 30, 2007 .03 1.36  b (1.50)   1.23 e .23 e 59 Class B April 30, 2011 (.07) 2.64      2.03 (.69) 23 April 30, 2010 (.05) 3.54      2.14 (.65) 30 April 30, 2009  b (2.51)      2.10 e (.05) e 58 April 30, 2008  b (2.15)  (.94)   1.98 e (.04) e 37 April 30, 2007 (.06) 1.27  (1.50)   1.98 e (.53) e 59 Class C April 30, 2011 (.07) 2.66      2.03 (.72) 23 April 30, 2010 (.05) 3.58      2.14 (.66) 30 April 30, 2009  b (2.53)      2.10 e (.04) e 58 April 30, 2008  b (2.17)  (.94)   1.98 e (.04) e 37 April 30, 2007 (.06) 1.28  (1.50)   1.98 e (.52) e 59 Class M April 30, 2011 (.05) 2.73      1.78 (.45) 23 April 30, 2010 (.03) 3.66      1.89 (.41) 30 April 30, 2009 .01 (2.59)  b     1.85 e .20 e 58 April 30, 2008 .02 (2.19)  (.94)   1.73 e .21 e 37 April 30, 2007 (.03) 1.30  (1.50)   1.73 e (.27) e 59 Class R April 30, 2011 (.03) 2.87      1.53 (.23) 23 April 30, 2010 (.01) 3.81 (.02)   b  1.64 (.17) 30 April 30, 2009 .03 (2.70) (.04)    1.60 e .46 e 58 April 30, 2008 .05 (2.30) (.03) (.94)   1.48 e .47 e 37 April 30, 2007  b 1.35  (1.50)   1.48 e (.02) e 59 Class Y April 30, 2011 .03 2.97      1.03 .28 23 April 30, 2010 .03 3.94 (.05)   b  1.14 .33 30 April 30, 2009 .08 (2.82) (.08)    1.10 e 1.00 e 58 April 30, 2008 .11 (2.38) (.08) (.94)   .98 e .97 e 37 April 30, 2007 .06 1.40 (.03) (1.50)   .98 e .48 e 59 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 32 33 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets April 30, 2009 0.01 April 30, 2008 <0.01 April 30, 2007 <0.01 The accompanying notes are an integral part of these financial statements. 34 Notes to financial statements 4/30/11 Note 1: Significant accounting policies Putnam Capital Opportunities Fund (the fund) is a diversified series of Putnam Investment Funds (the trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund invests primarily in common stocks (growth or value stocks or both) of small and midsize U.S. companies that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential, such as stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied on any shares that were redeemed (either by selling or exchanging into another fund) within 90 days of purchase. Effective August 2, 2010, this redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 60 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from May 1, 2010 through April 30, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used 35 will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. E) Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract 36 is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average number of contracts of approximately 50 on futures contracts for the reporting period. F) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $74,678,771 and the fund received cash collateral of $75,870,476. G) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an inter-fund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. H) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. I) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At April 30, 2011, the fund had a capital loss carryover of $104,326,426 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $62,275,371 April 30, 2017 42,051,055 April 30, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more 37 likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. J) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, unrealized gains and losses on certain futures contracts and net operating loss. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $149,394 to decrease net investment loss and $251,834 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $102,440. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $127,164,649 Unrealized depreciation (12,950,229) Net unrealized appreciation 114,214,420 Capital loss carryforward (104,326,426) Cost for federal income tax purposes $358,066,697 K) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion, 0.545% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Effective August 30, 2010, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. 38 Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $723 under the expense offset arrangements and by $14,709 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $209, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $36,397 and $262 from the sale of class A and class M shares, respectively, and received $20,139 and $513 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $2,337 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $71,329,426 and $81,881,100, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 39 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 4/30/11 Year ended 4/30/10 Class A Shares Amount Shares Amount Shares sold 5,000,510 $55,424,217 4,262,762 $36,865,570 Shares issued in connection with reinvestment of distributions   76,747 660,788 5,000,510 55,424,217 4,339,509 37,526,358 Shares repurchased (5,694,239) (59,193,979) (6,766,889) (55,684,758) Net decrease Year ended 4/30/11 Year ended 4/30/10 Class B Shares Amount Shares Amount Shares sold 241,865 $2,434,572 259,732 $2,028,646 Shares issued in connection with reinvestment of distributions     241,865 2,434,572 259,732 2,028,646 Shares repurchased (1,883,622) (18,060,268) (2,413,985) (18,794,134) Net decrease Year ended 4/30/11 Year ended 4/30/10 Class C Shares Amount Shares Amount Shares sold 618,329 $6,647,155 222,194 $1,772,443 Shares issued in connection with reinvestment of distributions     618,329 6,647,155 222,194 1,772,443 Shares repurchased (278,113) (2,742,172) (289,710) (2,294,432) Net increase (decrease) Year ended 4/30/11 Year ended 4/30/10 Class M Shares Amount Shares Amount Shares sold 43,775 $474,639 74,419 $600,855 Shares issued in connection with reinvestment of distributions     43,775 474,639 74,419 600,855 Shares repurchased (119,117) (1,199,913) (147,890) (1,171,708) Net decrease Year ended 4/30/11 Year ended 4/30/10 Class R Shares Amount Shares Amount Shares sold 629,399 $6,934,302 155,900 $1,331,839 Shares issued in connection with reinvestment of distributions   513 4,355 629,399 6,934,302 156,413 1,336,194 Shares repurchased (258,217) (2,962,344) (116,996) (954,667) Net increase 40 Year ended 4/30/11 Year ended 4/30/10 Class Y Shares Amount Shares Amount Shares sold 1,485,514 $17,561,511 630,608 $5,358,395 Shares issued in connection with reinvestment of distributions   10,695 93,578 1,485,514 17,561,511 641,303 5,451,973 Shares repurchased (618,127) (6,817,296) (522,348) (4,413,756) Net increase Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Receivables, Net assets  Unrealized appreciation / Equity contracts (depreciation) $539,925* $ Total $ * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Futures Total Equity contracts $259,135 $259,135 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Futures Total Equity contracts $539,925 $539,925 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $6,694 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $59,964,223 and $45,695,598, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. 41 Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 42 Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. 43 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, Born 1955 a strategic consultant to domestic energy firms and direct a publicly held energy Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke company focused on College and member of the Investment Committee for the natural gas and crude colleges endowment. Former Chair and current board oil in the United States; member of Girls Incorporated of Metro Denver. Member of UniSource Energy the Finance Committee, The Childrens Hospital of Denver. Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chairman of Mutual Fund Directors Forum. Trustee since 1994 and Chairman Emeritus of the Board of Trustees of Mount Vice Chairman since 2005 Holyoke College. Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnsons Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman since 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. 44 Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of Englands largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2011, there were 105 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 45 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (2008 Manager of Fund Administration, 2010); Senior Financial Analyst, Old Mutual Asset Putnam Investments and Putnam Management Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 46 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 47 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 48 Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three Tax Exempt Money Market Fund* investment portfolios that spread your Tax-Free High Yield Fund money across a variety of stocks, bonds, and money market investments. State tax-free income funds: Arizona, California, Massachusetts, Michigan, The three portfolios: Minnesota, New Jersey, New York, Ohio, Asset Allocation: Balanced Portfolio and Pennsylvania Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Absolute Return Absolute Return 100 Fund Putnam RetirementReady® Absolute Return 300 Fund Putnam RetirementReady Funds  10 Absolute Return 500 Fund investment portfolios that offer diversifi- Absolute Return 700 Fund cation among stocks, bonds, and money market instruments and adjust to become Global Sector more conservative over time based on a Global Consumer Fund target date for withdrawing assets. Global Energy Fund Global Financials Fund The 10 funds: Global Health Care Fund Putnam RetirementReady 2055 Fund Global Industrials Fund Putnam RetirementReady 2050 Fund Global Natural Resources Fund Putnam RetirementReady 2045 Fund Global Sector Fund Putnam RetirementReady 2040 Fund Global Technology Fund Putnam RetirementReady 2035 Fund Global Telecommunications Fund Putnam RetirementReady 2030 Fund Global Utilities Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 49 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Barbara M. Baumann Robert R. Leveille Putnam Investment Charles B. Curtis Vice President and Management, LLC Robert J. Darretta Chief Compliance Officer One Post Office Square Paul L. Joskow Boston, MA 02109 Kenneth R. Leibler Mark C. Trenchard Robert E. Patterson Vice President and Investment Sub-Manager George Putnam, III BSA Compliance Officer Putnam Investments Limited Robert L. Reynolds 5759 St Jamess Street W. Thomas Stephens Robert T. Burns London, England SW1A 1LD Vice President and Officers Chief Legal Officer Marketing Services Robert L. Reynolds Putnam Retail Management President James P. Pappas One Post Office Square Vice President Boston, MA 02109 Jonathan S. Horwitz Executive Vice President, Judith Cohen Custodian Principal Executive Officer, Vice President, Clerk and State Street Bank Treasurer and Assistant Treasurer and Trust Company Compliance Liaison Michael Higgins Legal Counsel Steven D. Krichmar Vice President, Senior Associate Ropes & Gray LLP Vice President and Treasurer and Assistant Clerk Principal Financial Officer Independent Registered Nancy E. Florek Public Accounting Firm Janet C. Smith Vice President, Assistant Clerk, PricewaterhouseCoopers LLP Vice President, Assistant Assistant Treasurer and Treasurer and Principal Proxy Manager Trustees Accounting Officer John A. Hill, Chairman Susan G. Malloy Jameson A. Baxter, Beth S. Mazor Vice President and Vice Chairman Vice President Assistant Treasurer Ravi Akhoury 50 This report is for the information of shareholders of Putnam Capital Opportunities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. 51 This page intentionally left blank. 52 Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees April 30, 2011 $52,619 $ $3,143 $ - April 30, 2010 $54,417 $ $3,168 $342* * Includes fees of $342 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal year ended April 30, 2010, respectively. This fee was reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended April 30, 2011 and April 30, 2010, the funds independent auditor billed aggregate non-audit fees in the amounts of $246,364 and $ 385,223 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of the proposed market timing distribution. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees April 30, 2011 $ - $ 206,000 $ - $ - April 30, 2010 $ - $ 262,883 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: June 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07237) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2011 Date of reporting period: May 1, 2010  April 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Multi-Cap Value Fund Annual report 4 | 30 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Federal tax information 41 About the Trustees 42 Officers 44 Message from the Trustees Dear Fellow Shareholder: Financial markets and economies around the world continue to show improvement and resilience in the face of many headwinds. While energy and commodity prices have been volatile, suggesting inflationary pressures, corporate profits are strong, merger-and-acquisition activity is recovering, and stock values and dividends are rising. Putnam believes that markets will remain unsettled over the next several months, roiled by civil unrest in the Middle East and North Africa, sovereign debt issues in Europe, and the lingering economic impact of the disasters in Japan. Putnams active, research-intensive investment approach is well suited to uncovering opportunities in this environment. We also believe this is an important time to talk to your financial advisor to determine if your investments are in line with your individual goals and appetite for risk. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking undervalued companies before their potential is recognized Hidden opportunities and flexibility are key ingredients in the strategy of Putnam Multi-Cap Value Fund. The funds manager looks for investment potential in stocks that are currently out of favor with investors. Introduced in 1999 as Putnam Mid Cap Value Fund, the fund now has the flexibility to invest in a wider range of companies. The fund can invest in small companies that are in their emerging or expansionary phases, and these companies can remain in the funds portfolio even as they grow larger. Historically, investing in stocks of smaller companies comes with the risk of greater price fluctuations. Combining small-cap and mid-cap stocks with those of larger, more established companies provides a more diversified approach to help manage those risks. The fund is managed in the value style, which means the manager seeks stocks that are attractively priced in relation to the companys earnings and growth potential. A stock price may be low because the company is being underestimated or because its industry is in the midst of a downturn. Often, companies in the portfolio are undergoing changes that may lift their stock prices, such as restructuring, introduction of new products, or streamlining of operations to cut costs. Supported by a team of research analysts, the funds manager uses his stock-picking expertise and Putnam resources to identify opportunities. Putnams analysts generate independent research and visit regularly with companies, seeking information that hasnt already factored into stock prices. Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Value stocks may fail to rebound, and the market may not favor value-style investing. Multi-cap investing at Putnam Putnams suite of multi-cap equity funds is designed to provide a streamlined approach to investing across the broad universe of U.S. stocks. Each fund invests with a specific style and has the flexibility to invest in companies of all sizes. The fund managers can select stocks from across their style universe, regardless of company size. The managers can own stocks throughout a companys entire growth cycle, without capitalization restraints that might force them to sell holdings that get too large, or that would prevent them from taking advantage of certain attractively priced stocks. Supported by a strong research team, the managers use their stock-picking expertise to identify opportunities and manage risk. Putnam Multi-Cap Growth Fund targets stocks of companies that are believed to offer above-average growth potential. Putnam Multi-Cap Value Fund targets companies whose stocks are priced below their long-term potential, and where there may be a catalyst for positive change. Putnam Multi-Cap Core Fund uses a blend strategy, investing in both growth stocks and value stocks, seeking capital appreciation for investors. Identified holdings were held during the year indicated; holdings will vary over time. The fund may not have continued to hold the security in the portfolio, and may have sold it at a loss. Performance of identified holdings in a year may not be representative of the funds returns during the same period. Securities purchased in the future may not generate similar returns. This is not an offer to sell or a recommendation to buy any individual security. For more information on current fund holdings, see pages 1925. 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1012 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Interview with your funds portfolio manager James A. Polk, CFA What was the key to Putnam Multi-Cap Value Funds strong performance for the 12-month period ending April 30, 2011? Rather than making sweeping decisions about the economy or a particular sector, the funds success depends upon our basic ability to pick stocks. This bottom-up, fundamental research approach played a central role in the funds performance for the period. To be sure, what happens in the U.S. economy has some bearing on the portfolio. But by and large, what we are really trying to do is to find companies that fit into one of three categories: first, turnaround stories that have upside potential that may have been shunned by other investors; second, companies that are doing well but are selling at a reasonable price compared with their peers; and third, companies that are fairly priced with improving fundamentals and business momentum. Although, its not as easy to find value-oriented stocks today as it was coming out of the recession two years ago. The market has experienced a tremendous rally since early 2009. Which holdings and strategies helped performance the most? Two sectors, consumer staples and health care, contributed the most to performance. In consumer staples, the two top performers were NBTY , which manufactures over-the-counter vitamins, and Alberto Culver , a maker of value brand hair and skin products. Both companies were acquired during the fiscal year and sold before fiscal year-end. In health care, investors were concerned about the Obama administrations health-care legislation. Health-care stocks performed poorly in the beginning of the year as a result. Solid valuations and more certainty regarding the new health-care reform have helped to lift This comparison shows your funds performance in the context of broad market indexes for the 12 months ended 4/30/11. See pages 4 and 1012 for additional fund performance information. Index descriptions can be found on page 15. 5 stock values recently. One stock in particular, Jazz Pharmaceuticals , did quite well. The companys main product, Xyrem, treats narcolepsy, a sleep disorder. The drug was well received in the marketplace, benefiting from a better pricing environment and more certainty around the drugs patents. We sold this holding at a gain before period-end. Another positive performer for the fund was Silgan Holdings . Silgan, the largest holding in the portfolio, is a metal-can manufacturer. It is a well-run company with high barriers to entry in its core business. It has a solid management team with a strong focus on returns on invested capital. Further, the company has an under-levered balance sheet and has been returning capital to shareholders. Silgan recently made a strategic acquisition in the plastic specialty bottle area to complement its core businesses and accelerate growth. Lastly, Huntsman , a manufacturer of chemicals used in commercial and residential paints, performed well because sales volumes have increased and pricing has remained firm. In addition, the holding contributed to the funds performance over the period since we purchased the stock when it was very inexpensive, and shares have since appreciated substantially. Your investment universe is vast, with thousands of companies from which to choose. What goes into your selection process? We uncover opportunities in several ways. We have a core group of large-cap analysts who cover the stocks within the S&P 500 Index. We also have a team of analysts who look for small-and mid-cap companies that fit our criteria. As generalists, these analysts also find opportunistic investments to add to the portfolio. I also spend a significant amount of time looking for new companies to add to the portfolio. Allocations are represented as a percentage of the funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Which stocks and strategies did not perform as well during the period? The sector that hurt performance the most was consumer discretionary. The most disappointing holding was Talbots , a specialty womens clothing retailer. Several years ago, the companys CEO tried to change Talbots perception to be more fashion forward in an effort to appeal to a younger demographic. At this point, Talbots is caught between losing its core customer who thinks the company is too fashion forward, while not yet drawing in the younger demographic that still perceives the companys fashion as being too staid. The sluggish economy and weak retail sales have not helped, either. Ultimately, however, it is my belief that the transition strategy will work, but it is taking much longer than we anticipated. Another weak performer was Genco Shipping & Trading , a shipper of iron ore  a key component in steel manufacturing  primarily to China. We believed that Genco would be a significant beneficiary of Chinas massive infrastructure build-out. However, the iron-ore industry has grown, and that has put downward pressure on Gencos pricing. With excess capacity, Gencos pricing and earnings have fallen, and the stock price has declined. In addition, the company has taken on increasing amounts of debt, causing concern among some investors that Gencos bank financing is in jeopardy. We eliminated our position in this holding by the end of the period. In the for-profit education sector, the funds holding in Career Education was adversely affected by some proposed legislation that This table shows the funds top 10 holdings by percentage of the funds net assets as of 4/30/11. Short-term holdings are excluded. Holdings will vary over time. 7 would require colleges to limit enrollment to students who have job and income prospects that are sufficient to pay off their student loans. The Obama administration has threatened to reduce federal aid if the schools do not lower student debt levels. This has caused enrollment declines, and the stock prices, including Career Educations, have declined dramatically. In your opinion, what areas of the market have growth potential going forward? Financial stocks are currently unpopular with investors, relatively inexpensively priced, and under a cloud of legislative uncertainty. For the overall economy to grow over the next 12 to 18 months, banks must lend more. The market is treating banks as if they are never going to lend again and that their returns on equity are going to be very low. I dont believe that to be the case. Over the next 12 to 18 months, for the economy to continue to improve, the government needs the banks to be able to lend again. I believe that because financial stocks are under-owned and currently affected by negative sentiment, they have significant growth potential over the next 12 to 18 months. Technology is another promising sector that has not performed well in recent months. In addition, energy stocks declined sharply at the end of the fiscal year, making them more attractive. Overall, the market has experienced such a good run that it is slightly more challenging to find high-quality companies that are inexpensive. I am concerned about trends weighing on the consumer, such as declining housing prices, elevated personal debt levels, the threat of higher taxes, and the impact that these factors may have on consumer spending. But I remain confident that we can This chart shows the funds largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. Data in the chart reflect a new calculation methodology placed in effect within the past six months. 8 continue to find stocks that will outperform in this environment. Thank you, Jim, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager James A. Polk has an M.B.A. from Babson College and a B.A. from Colby College. A CFA charterholder, he joined Putnam in 1998 and has been in the investment industry since 1994. IN THE NEWS Citing the United Statess burgeoning federal deficit, Standard & Poors (S&P) recently lowered its long-term outlook for U.S. Treasuries from stable to nega tive. While maintaining its AAA rating for U.S. debt, S&P said the change to a negative outlook means that there is a one-in-three chance for a ratings downgrade over the next 24 months. If a downgrade were to take place, it could raise borrowing costs for both the U.S. government and American consumers. S&Ps negative outlook will likely put increased pressure on Washington lawmakers to reach a bipartisan solution to reduce the federal deficit and restore fiscal discipline. While the U.S. downgrade is unprecedented, it is important to note that S&P downgraded the outlook for the United Kingdom, another AAA-rated country, to negative in May 2009, and restored the stable outlook in 2010 once the country addressed its deficit. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended April 30, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/99) (1/16/01) (1/16/01) (1/16/01) (4/1/03) (4/2/02) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 9.64% 9.07% 8.82% 8.82% 8.82% 8.82% 9.10% 8.76% 9.38% 9.86% 10 years 99.01 87.63 84.56 84.56 84.73 84.73 89.37 82.71 94.36 103.77 Annual average 7.12 6.50 6.32 6.32 6.33 6.33 6.59 6.21 6.87 7.38 5 years 14.15 7.60 9.95 8.30 9.93 9.93 11.32 7.41 12.79 15.73 Annual average 2.68 1.48 1.92 1.61 1.91 1.91 2.17 1.44 2.44 2.96 3 years 13.37 6.85 10.78 7.78 10.90 10.90 11.74 7.86 12.55 14.28 Annual average 4.27 2.23 3.47 2.53 3.51 3.51 3.77 2.55 4.02 4.55 1 year 15.71 9.07 14.88 9.88 14.91 13.91 15.19 11.17 15.49 16.04 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Comparative index returns For periods ended 4/30/11 Lipper Multi-Cap Value Funds Russell 3000 Value Index category average* Annual average (life of fund) 4.64% 5.38% 10 years 57.28 60.64 Annual average 4.63 4.66 5 years 7.60 9.66 Annual average 1.47 1.77 3 years 1.17 7.55 Annual average 0.39 2.11 1 year 15.17 16.25 Index and Lipper results should be compared to fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/11, there were 305, 252, 214, 107, and 72 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $18,456 and $18,473, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $18,271 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $19,436 and $20,377, respectively. 11 Fund price and distribution information For the 12-month period ended 4/30/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1     1 Income $0.002     $0.031 Capital gains       Total     Share value NAV POP NAV NAV NAV POP NAV NAV 4/30/10 $11.66 $12.37 $11.09 $11.07 $11.32 $11.73 $11.49 $11.69 4/30/11 13.49 14.31 12.74 12.72 13.04 13.51 13.27 13.53 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/99) (1/16/01) (1/16/01) (1/16/01) (4/1/03) (4/2/02) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 9.41% 8.85% 8.60% 8.60% 8.60% 8.60% 8.87% 8.53% 9.15% 9.63% 10 years 105.64 93.87 90.83 90.83 90.81 90.81 95.62 88.85 100.66 110.41 Annual average 7.48 6.84 6.68 6.68 6.67 6.67 6.94 6.56 7.21 7.72 5 years 13.17 6.66 8.93 7.29 8.97 8.97 10.31 6.48 11.72 14.65 Annual average 2.51 1.30 1.73 1.42 1.73 1.73 1.98 1.26 2.24 2.77 3 years 15.22 8.56 12.57 9.57 12.59 12.59 13.36 9.44 14.30 16.04 Annual average 4.84 2.78 4.03 3.09 4.03 4.03 4.27 3.05 4.56 5.08 1 year 18.39 11.62 17.49 12.49 17.52 16.52 17.80 13.67 18.09 18.63 12 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 4/30/10* 1.20% 1.95% 1.95% 1.70% 1.45% 0.95% Annualized expense ratio for the six-month period ended 4/30/11 1.15% 1.90% 1.90% 1.65% 1.40% 0.90% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a new management contract effective 9/1/10.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2010, to April 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $6.27 $10.34 $10.34 $8.99 $7.63 $4.91 Ending value (after expenses) $1,199.30 $1,195.10 $1,195.50 $1,197.40 $1,198.70 $1,201.50 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2011, use the following calculation method. To find the value of your investment on November 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.76 $9.49 $9.49 $8.25 $7.00 $4.51 Ending value (after expenses) $1,019.09 $1,015.37 $1,015.37 $1,016.61 $1,017.85 $1,020.33 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 3000 Value Index is an unmanaged index of those companies in the Russell 3000 Index chosen for their value orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Other information for shareholders Important notice regarding Putnams privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if youve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section at putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2011, Putnam employees had approximately $382,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 16 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 17 Report of Independent Registered Public Accounting Firm The Board of Trustees Putnam Investment Funds: We have audited the accompanying statement of assets and liabilities of Putnam Multi-Cap Value Fund (formerly known as Putnam Mid Cap Value Fund), including the funds portfolio, as of April 30, 2011, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of April 30, 2011 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Multi-Cap Value Fund as of April 30, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts June 13, 2011 18 The funds portfolio 4/30/11 COMMON STOCKS (95.0%)* Shares Value Aerospace and defense (1.1%) BE Aerospace, Inc.  86,800 $3,349,612 Embraer SA ADR (Brazil) 83,900 2,725,072 Airlines (0.2%) United Continental Holdings, Inc.  67,100 1,531,222 Auto components (0.5%) Autoliv, Inc. (Sweden) 40,100 3,213,213 Automobiles (0.5%) Ford Motor Co.  176,800 2,735,096 Beverages (1.3%) Coca-Cola Enterprises, Inc. 246,700 7,008,747 Biotechnology (0.8%) Amarin Corp. PLC ADR (United Kingdom)  S 265,320 4,245,120 Building products (0.7%) USG Corp.  S 231,700 3,572,814 Capital markets (2.3%) Ameriprise Financial, Inc. 111,762 6,935,950 E*Trade Financial Corp.  137,818 2,238,164 Legg Mason, Inc. 90,900 3,376,935 Chemicals (2.0%) Huntsman Corp. S 296,400 6,179,940 LyondellBasell Industries NV Class A (Netherlands)  99,700 4,436,650 Commercial banks (7.6%) Bancorp, Inc.  617,199 6,042,378 Bond Street Holdings, LLC 144A Class A  F 15,547 318,714 Comerica, Inc. S 65,800 2,495,794 First Horizon National Corp. S 347,000 3,799,650 Huntington Bancshares, Inc. 727,150 4,937,349 Popular, Inc. (Puerto Rico)  826,400 2,603,160 SunTrust Banks, Inc. 222,000 6,258,180 SVB Financial Group  S 110,400 6,672,576 Webster Financial Corp. S 67,800 1,459,056 Wells Fargo & Co. 230,200 6,701,122 Commercial services and supplies (1.0%) Healthcare Services Group, Inc. 301,918 5,362,064 Communications equipment (2.9%) ARRIS Group, Inc.  S 149,000 1,788,000 Polycom, Inc.  S 65,300 3,906,899 Qualcomm, Inc. 85,800 4,876,872 Sycamore Networks, Inc. 128,100 3,138,450 Tellabs, Inc. S 435,200 2,141,184 19 COMMON STOCKS (95.0%)* cont. Shares Value Computers and peripherals (3.4%) Hewlett-Packard Co. 344,200 $13,895,354 SanDisk Corp.  89,800 4,412,772 Consumer finance (0.5%) Discover Financial Services 107,300 2,665,332 Containers and packaging (2.7%) Silgan Holdings, Inc. S 319,500 14,652,270 Diversified consumer services (0.8%) Apollo Group, Inc. Class A  S 73,500 2,942,205 Career Education Corp.  56,600 1,234,446 Diversified financial services (3.4%) Bank of America Corp. 338,100 4,151,868 JPMorgan Chase & Co. 310,300 14,158,989 Electric utilities (0.9%) Great Plains Energy, Inc. S 235,100 4,838,358 Electrical equipment (1.0%) AMETEK, Inc. 121,050 5,573,142 Energy equipment and services (2.3%) Helix Energy Solutions Group, Inc.  S 116,300 2,201,559 National Oilwell Varco, Inc. 132,500 10,161,425 Food and staples retail (0.4%) SUPERVALU, Inc. S 207,600 2,337,576 Food products (2.0%) Mead Johnson Nutrition Co. Class A 163,000 10,901,440 Gas utilities (0.4%) National Fuel Gas Co. 26,000 1,905,800 Health-care equipment and supplies (4.8%) Baxter International, Inc. 24,800 1,411,120 Boston Scientific Corp.  S 744,100 5,573,309 China Medical Technologies, Inc. ADR (China)  S 80,277 948,071 Cooper Companies, Inc. (The) S 45,100 3,377,990 Covidien PLC (Ireland) 154,742 8,617,582 Merit Medical Systems, Inc.  113,344 2,643,182 St. Jude Medical, Inc. 60,300 3,222,432 Health-care providers and services (9.0%) Aetna, Inc. 159,800 6,612,524 AmerisourceBergen Corp. 127,600 5,185,664 Coventry Health Care, Inc.  234,800 7,576,996 Humana, Inc.  67,500 5,138,100 Lincare Holdings, Inc. S 279,050 8,767,751 Mednax, Inc.  106,800 7,574,256 PSS World Medical, Inc.  S 60,200 1,731,352 20 COMMON STOCKS (95.0%)* cont. Shares Value Health-care providers and services cont. Quest Diagnostics, Inc. 69,300 $3,907,134 Sunrise Senior Living, Inc.  S 204,900 2,126,862 Hotels, restaurants, and leisure (0.6%) Dominos Pizza, Inc.  S 173,300 3,218,181 Household durables (1.7%) Newell Rubbermaid, Inc. 262,544 5,004,089 NVR, Inc.  S 5,700 4,214,181 Household products (2.6%) Church & Dwight Co., Inc. S 122,500 10,103,800 Energizer Holdings, Inc.  30,300 2,288,559 Spectrum Brands Holdings, Inc.  51,200 1,664,000 Industrial conglomerates (1.9%) Tyco International, Ltd. 210,100 10,240,274 Insurance (6.6%) Aflac, Inc. 97,800 5,495,382 Assured Guaranty, Ltd. (Bermuda) S 88,500 1,504,500 Employers Holdings, Inc. 204,535 4,123,426 Hanover Insurance Group, Inc. (The) 66,200 2,794,964 Hartford Financial Services Group, Inc. (The) 173,834 5,035,971 HCC Insurance Holdings, Inc. S 142,700 4,643,458 Marsh & McLennan Cos., Inc. 144,800 4,384,544 XL Group PLC 320,200 7,819,284 IT Services (0.8%) Unisys Corp.  154,300 4,579,624 Leisure equipment and products (1.3%) Mattel, Inc. 253,700 6,778,864 Machinery (2.2%) Ingersoll-Rand PLC S 80,500 4,065,250 Gardner Denver, Inc. 60,700 5,245,087 Oshkosh Corp.  81,600 2,583,456 Metals and mining (1.3%) Freeport-McMoRan Copper & Gold, Inc. Class B 88,000 4,842,640 U.S. Steel Corp. S 44,100 2,104,011 Multiline retail (0.8%) Dollar General Corp.  S 133,200 4,340,988 Multi-utilities (0.5%) DTE Energy Co. 56,600 2,859,998 Office electronics (1.3%) Xerox Corp. 688,100 6,942,929 21 COMMON STOCKS (95.0%)* cont. Shares Value Oil, gas, and consumable fuels (6.1%) Alpha Natural Resources, Inc.  S 70,500 $4,100,985 Apache Corp. 35,400 4,721,298 Cabot Oil & Gas Corp. Class A 43,900 2,470,692 James River Coal Co.  S 85,900 2,003,188 Newfield Exploration Co.  28,600 2,024,880 Occidental Petroleum Corp. 39,700 4,537,313 Petrohawk Energy Corp.  89,100 2,406,591 Pioneer Natural Resources Co. S 43,255 4,421,959 QEP Resources, Inc. 46,700 1,995,491 Southwestern Energy Co.  S 39,400 1,728,084 Swift Energy Co.  69,900 2,739,381 Paper and forest products (0.6%) Louisiana-Pacific Corp.  S 330,200 3,070,860 Pharmaceuticals (1.6%) Viropharma, Inc.  S 124,502 2,401,644 ISTA Pharmaceuticals, Inc.  S 108,100 1,108,025 Pfizer, Inc. 258,200 5,411,872 Real estate investment trusts (REITs) (0.7%) Host Marriott Corp. R 220,642 3,925,221 Real estate management and development (0.5%) CB Richard Ellis Group, Inc. Class A  S 98,300 2,625,593 Road and rail (1.2%) Avis Budget Group, Inc.  S 128,200 2,430,672 Dollar Thrifty Automotive Group  21,200 1,461,316 Hertz Global Holdings, Inc.  S 158,600 2,729,506 Semiconductors and semiconductor equipment (0.8%) Cymer, Inc.  S 85,628 4,119,563 Software (0.8%) CA, Inc. 180,300 4,433,577 Specialty retail (5.2%) Bed Bath & Beyond, Inc.  103,600 5,814,032 Monro Muffler Brake, Inc. S 82,900 2,518,502 OfficeMax, Inc.  S 319,900 3,186,204 Staples, Inc. 175,300 3,705,842 Talbots, Inc. (The)  S 861,880 4,636,914 TJX Cos., Inc. (The) 106,200 5,694,444 Urban Outfitters, Inc.  83,400 2,623,764 Textiles, apparel, and luxury goods (2.0%) Hanesbrands, Inc.  S 189,000 6,144,390 K-Swiss, Inc. Class A  S 158,200 1,947,442 Timberland Co. (The) Class A  66,200 2,991,578 22 COMMON STOCKS (95.0%)* cont. Shares Value Thrifts and mortgage finance (0.5%) MGIC Investment Corp.  S 289,500 $2,507,070 Trading companies and distributors (0.9%) United Rentals, Inc.  S 67,400 1,982,906 WESCO International, Inc.  48,000 2,973,600 Total common stocks (cost $416,037,569) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.5%)* strike price amount Value Hewlett-Packard Co. (Call) Oct-11/$50.00 746,736 $182,054 SPDR S&P ETF 500 Trust (Put) Jun-11/126.00 546,596 487,088 U.S. Airways Group, Inc. (Call) Jan-12/10.50 1,502,787 1,520,986 U.S. Airways Group, Inc. (Call) Jan-12/10.00 445,808 524,391 Total purchased options outstanding (cost $4,213,749) WARRANTS (0.4%)*  Expiration Strike date price Warrants Value Bank of America Corp. W 10/28/18 $30.79 960,100 $2,093,018 Total warrants (cost $2,544,265) SHORT-TERM INVESTMENTS (22.6%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% d 104,603,210 $104,603,210 Putnam Money Market Liquidity Fund 0.08% e 17,027,831 17,027,831 SSgA Prime Money Market Fund 0.09% i P 600,000 600,000 U.S. Treasury Bills zero %, July 7, 2011 i $130,000 129,987 Total short-term investments (cost $122,361,028) TOTAL INVESTMENTS Total investments (cost $545,156,611) Key to holdings abbreviations ADR American Depository Receipts ETF Exchange Traded Fund SPDR S&P 500 Index Depository Receipts Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from May 1, 2010 through April 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $542,051,099.  Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs (Note 1). 23 i Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts (Note 1). P The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Securities on loan, in part or in entirety, at the close of the reporting period. W Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $2,461,029) Contract Expiration date/ amount strike price Value Hewlett-Packard Co. (Call) 746,736 Oct-11/$54.00 $65,142 SPDR S&P rust (Put) 546,596 Jun-11/120.00 193,620 U.S. Airways Group, Inc. (Call) 1,502,787 Jan-12/11.50 1,125,212 U.S. Airways Group, Inc. (Call) 445,808 Jan-12/12.50 247,981 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $72,944,375 $ $ Consumer staples 34,304,122   Energy 45,512,846   Financials 119,355,916  318,714 Health care 87,580,986   Industrials 55,825,993   Information technology 54,235,224   Materials 35,286,371   Utilities 9,604,156   Total common stocks  Purchased options outstanding  2,714,519  Warrants 2,093,018   Short-term investments 17,627,831 104,733,197  Totals by level 24 Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options $ $(1,631,955) $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 25 Statement of assets and liabilities 4/30/11 ASSETS Investment in securities, at value, including $102,245,444 of securities on loan (Note 1): Unaffiliated issuers (identified cost $423,525,570) $520,506,227 Affiliated issuers (identified cost $121,631,041) (Notes 1 and 6) 121,631,041 Dividends, interest and other receivables 312,924 Receivable for shares of the fund sold 373,827 Receivable for investments sold 10,880,531 Total assets LIABILITIES Payable for investments purchased 2,927,870 Payable for shares of the fund repurchased 1,073,068 Payable for compensation of Manager (Note 2) 245,712 Payable for investor servicing fees (Note 2) 101,148 Payable for custodian fees (Note 2) 10,836 Payable for Trustee compensation and expenses (Note 2) 99,413 Payable for administrative services (Note 2) 1,890 Payable for distribution fees (Note 2) 132,020 Written options outstanding, at value (premiums received $2,461,029) (Notes 1 and 3) 1,631,955 Collateral on securities loaned, at value (Note 1) 104,603,210 Collateral on certain derivative contracts, at value (Note 1) 729,987 Other accrued expenses 96,342 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $559,232,218 Undistributed net investment income (Note 1) 107,920 Accumulated net realized loss on investments (115,098,770) Net unrealized appreciation of investments 97,809,731 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($477,120,817 divided by 35,362,353 shares) $13.49 Offering price per class A share (100/94.25 of $13.49)* $14.31 Net asset value and offering price per class B share ($16,282,668 divided by 1,277,872 shares)** $12.74 Net asset value and offering price per class C share ($18,569,328 divided by 1,459,472 shares)** $12.72 Net asset value and redemption price per class M share ($4,157,701 divided by 318,923 shares) $13.04 Offering price per class M share (100/96.50 of $13.04)* $13.51 Net asset value, offering price and redemption price per class R share ($10,832,309 divided by 816,470 shares) $13.27 Net asset value, offering price and redemption price per class Y share ($15,088,276 divided by 1,115,146 shares) $13.53 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 26 Statement of operations Year ended 4/30/11 INVESTMENT INCOME Dividends (net of foreign tax of $23,979) $6,268,932 Interest (including interest income of $19,437 from investments in affiliated issuers) (Note 6) 23,834 Securities lending (including interest income of $93,971 from investments in affiliated issuers) (Note 1) 127,167 Total investment income EXPENSES Compensation of Manager (Note 2) 3,038,119 Investor servicing fees (Note 2) 1,601,842 Custodian fees (Note 2) 21,554 Trustee compensation and expenses (Note 2) 44,645 Administrative services (Note 2) 18,414 Distribution fees  Class A (Note 2) 1,127,220 Distribution fees  Class B (Note 2) 156,507 Distribution fees  Class C (Note 2) 164,338 Distribution fees  Class M (Note 2) 28,936 Distribution fees  Class R (Note 2) 46,392 Other 228,425 Total expenses Expense reduction (Note 2) (193,898) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 126,803,620 Net increase from payments by affiliates (Note 2) 76,230 Net realized gain on written options (Notes 1 and 3) 5,910,748 Net unrealized depreciation of investments and written options during the year (57,398,192) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 27 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 4/30/11 Year ended 4/30/10 Operations: Net investment income $137,439 $258,215 Net realized gain on investments 132,790,598 104,181,046 Net unrealized appreciation (depreciation) of investments (57,398,192) 130,427,632 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (77,431) (667,894) Class Y (133,323) (149,970) Increase in capital from settlement payments  4,189 Redemption fees (Note 1) 642 1,563 Decrease from capital share transactions (Note 4) (128,210,163) (129,429,224) Total increase (decrease) in net assets NET ASSETS Beginning of year 594,941,529 490,315,972 End of year (including undistributed net investment income of $107,920 and $181,235, respectively) The accompanying notes are an integral part of these financial statements. 28 This page left blank intentionally. 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net Net realized From From Ratio of net investment value, investment and unrealized Total from net net realized From Net assets, of expenses income (loss) beginning income gain (loss) investment investment gain return Total Redemption Non-recurring Net asset value, Total return at net end of period to average to average Portfolio Period ended of period (loss) a on investments operations income on investments of capital distributions fees b reimbursements end of period asset value (%) c (in thousands) netassets (%) d netassets (%) turnover (%) Class A April 30, 2011 .01 1.82  b    b   1.18 .06 98 April 30, 2010 .01 4.05 (.01)     b,f 1.30 e .09 e 98 April 30, 2009 .05 (4.38) (.03)     1.30 e .54 e 130 April 30, 2008 .04 (1.85) (.06) (2.41) (.01)   1.27 e .25 e 71 April 30, 2007 .24 g 1.95 (.24) (1.60)    1.23 e 1.53 e,g 63 Class B April 30, 2011 (.08) 1.73       1.93 (.69) 98 April 30, 2010 (.06) 3.87       b,f 2.05 e (.67) e 98 April 30, 2009 (.02) (4.20)       2.05 e (.24) e 130 April 30, 2008 (.07) (1.77)  (2.41) (.01)   2.02 e (.49) e 71 April 30, 2007 .12 g 1.89 (.11) (1.60)    1.98 e .78 e,g 63 Class C April 30, 2011 (.08) 1.73       1.93 (.70) 98 April 30, 2010 (.06) 3.86       b,f 2.05 e (.67) e 98 April 30, 2009 (.02) (4.18)       2.05 e (.23) e 130 April 30, 2008 (.07) (1.78)  (2.41) (.01)   2.02 e (.50) e 71 April 30, 2007 .12 g 1.88 (.13) (1.60)    1.98 e .80 e,g 63 Class M April 30, 2011 (.05) 1.77       1.68 (.44) 98 April 30, 2010 (.04) 3.95       b,f 1.80 e (.43) e 98 April 30, 2009  b (4.26)       1.80 e .02 e 130 April 30, 2008 (.03) (1.81)  (2.41) (.01)   1.77 e (.24) e 71 April 30, 2007 .16 g 1.90 (.16) (1.60)    1.73 e 1.03 e,g 63 Class R April 30, 2011 (.02) 1.80       1.43 (.20) 98 April 30, 2010 (.02) 4.00       b,f 1.55 e (.17) e 98 April 30, 2009 .02 (4.30) (.01)     1.55 e .28 e 130 April 30, 2008  b (1.82) (.04) (2.41) (.01)   1.52 e .01 e 71 April 30, 2007 .18 g 1.95 (.22) (1.60)    1.48 e 1.21 e,g 63 Class Y April 30, 2011 .04 1.83 (.03)     .93 .38 98 April 30, 2010 .03 4.07 (.04)     b,f 1.05 e .33 e 98 April 30, 2009 .07 (4.40) (.05)     1.05 e .78 e 130 April 30, 2008 .07 (1.84) (.10) (2.41) (.01)   1.02 e .51 e 71 April 30, 2007 .27 g 1.97 (.28) (1.60)    .98 e 1.76 e,g 63 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 30 31 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to April 30, 2010, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets April 30, 2010 0.02% April 30, 2009 0.05 April 30, 2008 0.01 April 30, 2007 <0.01 f Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. g Reflects a special dividend received by the fund which amounted to the following amounts: Percentage of Per share average net assets Class A $0.17 1.10% Class B 0.16 1.10 Class C 0.17 1.13 Class M 0.17 1.10 Class R 0.16 1.06 Class Y 0.17 1.09 The accompanying notes are an integral part of these financial statements. 32 Notes to financial statements 4/30/11 Note 1: Significant accounting policies Putnam Multi-Cap Value Fund (the fund) formerly Putnam Mid Cap Value Fund, is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks capital appreciation by investing primarily in common stocks of U.S. companies of any size, which Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes are currently undervalued. The fund seeks current income as a secondary objective. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately five and a half years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from May 1, 2010 through April 30, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 33 To the extent a pricing service or dealer is unable to value a security or provides a valuation Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. D) Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 4,700,000 on purchased options contracts for the reporting period. E) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as 34 reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. F) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $102,245,444 and the fund received cash collateral of $104,603,210. G) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. H) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. I) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At April 30, 2011, the fund had a capital loss carryover of $108,790,269 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on April 30, 2018. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. J) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions. Reclassifications are made to the 35 funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations For the reporting period ended, the fund required no such reclassifications. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $104,197,315 Unrealized depreciation (13,419,880) Net unrealized appreciation 90,777,435 Undistributed ordinary income 107,920 Capital loss carryforward (108,790,269) Cost for federal income tax purposes $551,359,833 K) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions Effective September 1, 2010, the fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion, 0.475% of any excess thereafter. Prior to September 1, 2010, the fund paid Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates varied as follows: 0.740% of the first $5 billion, 0.690% of the next $5 billion, 0.640% of the next $10 billion, 0.590% of the next $10 billion, 0.540% of the next $50 billion, 0.520% of the next $50 billion, 0.510% of the next $100 billion, 0.505% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Effective August 30, 2010, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. 36 Putnam Management voluntarily reimbursed the fund $76,230 for a compliance violation which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $988 under the expense offset arrangements and by $192,910 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $297, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $39,375 and $200 from the sale of class A and class M shares, respectively, and received $20,943 and $341 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on class A and class M redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $506,861,229 and $650,430,309, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 37 Written option transactions during the reporting period are summarized as follows: Written equity option Written equity option contract amounts premiums received Written options outstanding at beginning of the reporting period 5,956,617 $1,933,900 Options opened 14,501,954 8,119,307 Options exercised (981,362) (513,605) Options expired (11,807,980) (5,352,918) Options closed (4,427,302) (1,725,655) Written options outstanding at end of the reporting period 3,241,927 $2,461,029 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 4/30/11 Year ended 4/30/10 Class A Shares Amount Shares Amount Shares sold 7,325,442 $82,798,174 14,410,859 $136,866,480 Shares issued in connection with reinvestment of distributions 6,191 74,600 67,760 647,791 7,331,633 82,872,774 14,478,619 137,514,271 Shares repurchased (14,421,740) (166,003,260) (26,194,026) (251,951,429) Net decrease Year ended 4/30/11 Year ended 4/30/10 Class B Shares Amount Shares Amount Shares sold 294,817 $3,246,787 299,746 $2,793,967 Shares issued in connection with reinvestment of distributions     294,817 3,246,787 299,746 2,793,967 Shares repurchased (685,994) (7,434,187) (2,054,090) (18,385,400) Net decrease Year ended 4/30/11 Year ended 4/30/10 Class C Shares Amount Shares Amount Shares sold 250,126 $2,680,644 156,195 $1,502,351 Shares issued in connection with reinvestment of distributions     250,126 2,680,644 156,195 1,502,351 Shares repurchased (316,367) (3,452,482) (392,971) (3,487,764) Net decrease 38 Year ended 4/30/11 Year ended 4/30/10 Class M Shares Amount Shares Amount Shares sold 18,682 $215,311 56,381 $523,637 Shares issued in connection with reinvestment of distributions     18,682 215,311 56,381 523,637 Shares repurchased (79,659) (886,153) (200,690) (1,862,118) Net decrease Year ended 4/30/11 Year ended 4/30/10 Class R Shares Amount Shares Amount Shares sold 292,250 $3,382,003 307,134 $2,945,416 Shares issued in connection with reinvestment of distributions     292,250 3,382,003 307,134 2,945,416 Shares repurchased (282,193) (3,278,703) (291,100) (2,766,949) Net increase Year ended 4/30/11 Year ended 4/30/10 Class Y Shares Amount Shares Amount Shares sold 836,466 $9,561,929 1,222,198 $11,975,412 Shares issued in connection with reinvestment of distributions 10,823 130,635 15,539 148,710 847,289 9,692,564 1,237,737 12,124,122 Shares repurchased (4,107,222) (49,245,461) (873,654) (8,379,328) Net increase (decrease) At the close of the reporting period, two shareholders of record owned 10.33% and 5.77% respectively, of the outstanding shares of the fund. Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Equity contracts Investments $4,807,537 Payables $1,631,955 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Total Equity contracts $(3,054,017) $(3,054,017) Total 39 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Warrants Total Equity contracts $585,447 $(451,247) $134,200 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $19,437 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $332,758,404 and $328,206,598, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 40 Federal tax information (Unaudited) The fund designated 100.00% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For its tax year ended April 30, 2011, the fund hereby designates 100.00%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the tax year ended April 30, 2011, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $1,117 of distributions paid as qualifying to be taxed as interest-related dividends. The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. 41 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, Born 1955 a strategic consultant to domestic energy firms and direct a publicly held energy Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke company focused on College and member of the Investment Committee for the natural gas and crude colleges endowment. Former Chair and current board oil in the United States; member of Girls Incorporated of Metro Denver. Member of UniSource Energy the Finance Committee, The Childrens Hospital of Denver. Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chairman of Mutual Fund Directors Forum. Trustee since 1994 and Chairman Emeritus of the Board of Trustees of Mount Vice Chairman since 2005 Holyoke College. Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnsons Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman since 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. 42 Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of Englands largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2011, there were 105 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 43 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (2008 Manager of Fund Administration, 2010); Senior Financial Analyst, Old Mutual Asset Putnam Investments and Putnam Management Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 44 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Ravi Akhoury Robert R. Leveille Putnam Investment Barbara M. Baumann Vice President and Management, LLC Charles B. Curtis Chief Compliance Officer One Post Office Square Robert J. Darretta Boston, MA 02109 Paul L. Joskow Mark C. Trenchard Kenneth R. Leibler Vice President and Investment Sub-Manager Robert E. Patterson BSA Compliance Officer Putnam Investments Limited George Putnam, III 5759 St Jamess Street Robert L. Reynolds Robert T. Burns London, England SW1A 1LD W. Thomas Stephens Vice President and Chief Legal Officer Marketing Services Officers Putnam Retail Management Robert L. Reynolds James P. Pappas One Post Office Square President Vice President Boston, MA 02109 Jonathan S. Horwitz Judith Cohen Custodian Executive Vice President, Vice President, Clerk and State Street Bank Principal Executive Assistant Treasurer and Trust Company Officer, Treasurer and Compliance Liaison Michael Higgins Legal Counsel Vice President, Senior Associate Ropes & Gray LLP Steven D. Krichmar Treasurer and Assistant Clerk Vice President and Independent Registered Principal Financial Officer Nancy E. Florek Public Accounting Firm Vice President, Assistant Clerk, KPMG LLP Janet C. Smith Assistant Treasurer and Vice President, Assistant Proxy Manager Trustees Treasurer and Principal John A. Hill, Chairman Accounting Officer Susan G. Malloy Jameson A. Baxter, Vice President and Vice Chairman Beth S. Mazor Assistant Treasurer Vice President This report is for the information of shareholders of Putnam Multi-Cap Value Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees April 30, 2011 $38,098 $ $3,800 $- April 30, 2010 $37,800 $ $3,800 $- For the fiscal years ended April 30, 2011and April 30, 2010, the funds independent auditor billed aggregate non-audit fees in the amounts of $ 3,800 and $ 3,800 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees April 30, 2011 $ - $ - $ - $ - April 30, 2010 $ - $ - $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: June 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 28, 2011
